DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a conversion unit,” “a frequency analysis unit,” “a determination unit,” “a notification unit,“ and “a sound collection unit,” all “configured to” in claims 1 – 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 4 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakeland et al. (hereinafter Wake, U.S. Patent Application Publication 2013/0236032) in view of Van De Par et al. (hereinafter Van, U.S. Patent Application Publication 2008/0097763)

Regarding Claim 1, Wake discloses:
A sound processing apparatus (e.g. computing device configured to output a digital audio stream to an audio playback system for rendering; abstract), comprising:
a conversion unit (e.g. adjusting the data rate of the digital audio stream; para 12; computing device for adjusting the data rate of the digital audio stream; para 15)  configured to:

output first digital audio data and second digital audio data, wherein the first digital audio data is based on sampling of the specific audio data with the first quantization bit rate, and the second digital audio data is based on sampling of the specific audio data with the second quantization bit rate (e.g. outputting the digital audio stream 16; para 67, Fig. 1; note subsequent triggering condition and outputting a different digital audio stream; para 67; for example, adjusting the data rate of the digital audio stream to a reduce rate… note also data rate adjustment should be automatically performed as well; para 68; this is done according to the selections made in the UI of Fig. 4);
a frequency analysis unit configured to perform frequency analysis on each of the first digital audio data and the second digital audio data (e.g. sampling the sound using a microphone according to known frequency characteristics; para 34; note this is performed according to the settings in Fig. 4 and done to ascertain the quality of the actually generated sound; para 34; consider also the short time Fourier transform analysis on the sound generated and digital audio signal across the frequency spectrum; para 36); and

Wake does not explicitly detail the sampling as being performed concurrently as claimed. 
In a related field of endeavor, (e.g. audio coding using differing parameters; abstract), Van discloses the optimizing a plurality separate encoders and their parameters in accordance with a predetermined criterion to minimize the perceptual distortion ; abstract, para 13 – 17; Fig. 1, and comparing the results; para 65.
Modifying Wake in order to implement the parallel coding as detailed by Van discloses current sampling of the different parameters detailed by Wake, in particular those set in Fig. 4 (e.g. the different audio output coding settings of Wake, now processed in parallel as detailed by Van).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Van to the system of Wake.  Doing so would have been predictable given the nature of the two devices, for example Wake discloses the system in the context of stereo receivers, portable stereos and the like para 2, and Van similarly notes the system implemented in audio devices and players such as DVD players, mobile phones, etc; paras 47-51.  Furthermore, Van details using the first and second encoders so that they complement each other in the best possible manner through the use of different encoding templates; para 26, and the use of different encoding parameters; para 16, similar to that of Wake Fig. 4  Further, modification of Wake using Van would have provided for several benefits and 

Regarding Claim 2, in addition to the elements stated above regarding claim 1, the combination further discloses:
a recording unit configured to record one of the first digital audio data and the second digital audio data on a recording medium on a based on a determination result of the specific determination process (e.g. note digital audio stream, received signal stored in a buffer; para 37, 38 of Wake, note also memory based audio recorders used in Van as well; para 51).

Regarding Claim 4, in addition to the elements stated above regarding claim 2, Wake in the combination further teaches and/or makes obvious:
a notification unit configured to generate a notification regarding the first quantization bit rate and the second quantization bit rate based on a determination result of the specific determination process (e.g. GUI fully populated to enable to user to elect to proceed or not; para 59).

Regarding Claim 5, in addition to the elements stated above regarding claim 4, Wake in the combination further teaches and/or makes obvious:
a display unit configured to display the notification (e.g. GUI of Fig. 4; para 59).

Claim 6, in addition to the elements stated above regarding claim 5, the combination further discloses:
the display unit is further configured to display a quantization bit rate of digital audio data recorded in a recording unit, and the quantization bit rate of the digital audio data is one of the first quantization bit rate or the second quantization bit rate (e.g. according to the selections made via the GUI of Fig. 4 of Wake, note also memory based audio recorders used in Van as well; para 51).

Regarding Claim 7, in addition to the elements stated above regarding claim 5, Wake in the combination further teaches and/or makes obvious:
wherein the display unit is further configured to display level distribution of audio data in association with an index to which the first quantization bit rate is applied (e.g. data rates and corresponding bits/sample displayed in Fig. 4 grid type fashion).

Regarding Claim 8, in addition to the elements stated above regarding claim 1, Wake in the combination further teaches and/or makes obvious:
the determination unit is further configured to determine environmental noise based on the results of the frequency analysis unit (e.g. determining what distortion has been introduced by the system and or room/environment; para 61).

Regarding Claim 9, in addition to the elements stated above regarding claim 1, Wake in the combination further teaches and/or makes obvious:


Regarding Claim 10, in addition to the elements stated above regarding claim 1, Wake in the combination further teaches and/or makes obvious:
a sound collection unit configured to collect sound corresponding to the specific audio data (e.g. microphone 26; para 36).

Regarding Claim 11, in addition to the elements stated above regarding claim 10, Wake in the combination further teaches and/or makes obvious:
the sound collection unit includes at least one of a built-in microphone or an externally connected microphone (e.g. microphone 26 may be permanently mounted in the housing or removably interconnected to the computing device; para 16).

Regarding Claim 12, in addition to the elements stated above regarding claim 11, Wake in the combination further teaches and/or makes obvious:
the first quantization bit rate is a bit number less than 16 bits, and the second quantization bit rate is a bit number greater than 24 bits (e.g. bits/sample can be any, see examples of Fig. 4, 412; para 22, audio stream specifications of other embodiments may differ; see also “nonexhausive” or limiting list in para 52 as well)

Claim 13, in addition to the elements stated above regarding claim 1, Wake in the combination further teaches and/or makes obvious:
the first quantization bit rate is 16 bits, and the second quantization bit rate is one of 24 bits or 32 bits (e.g. bits/sample can be any, see examples of Fig. 4, 412; para 22, audio stream specifications of other embodiments may differ; see also “nonexhausive” or limiting list in para 52 as well).

Claims 14 and 15 are rejected under the same grounds stated above regarding claim 1.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew C Flanders whose telephone number is (571)272-7516.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/ANDREW C FLANDERS/Primary Examiner, Art Unit 2654